Title: From George Washington to Nicholas Minor, 24 June 1757
From: Washington, George
To: Minor, Nicholas



[Fort Loudoun, 24 June 1757]

To Captn Nicholas Minor, of the Fairfax Militia. By George Washington Esqre Colonel of the Virginia Regiment, and commander of all the Virginia forces.
You are with the company of Mil[iti]a under your command, to march with all convenient expedition from hence to Patterson’s Fort: From whence you are to send out parties for the protection of that neighbourhood[.] You are to maintain a proper command—to place sentries at proper places by day and by night, when in Garrison; and to be very circumspect in your marches, and counter-marches, by keeping some alert woodsmen advanced a small distance before, and on your flanks. This, every party, however small, is constantly to observe—In short; you are to use every precaution, to prevent surprizes, which generally prove fatal: and, as the principal intention of your being ordered thither, is to protect the Inhabitants—You are to spare no pains or trouble to accomplish that desirable end. You are to use all possible means of procuring what intelligence you can of the enemys numbers, motions, and intentions; and give me due information of all material occurencies.
You are to send me an exact return of all the ammunition and Stores you find at that place; of which (with what you carry with you) you are to be particularly careful. And give your Officers and men plainly to understand, that they will be answerable for what they may lose, waste or spoil[.] The provisions are to be weigh’d and regularly served; vizt a pound of flour and a pound of meat for each man, per day. Shou’d you find that the inhabitants in the neighbourhoods of Mendenhall and Neally’s

Forts, will not remain there without some additional protection to their own; you are to send a few men to each of these places, under the command of a Sergeant or Corporal, and to relieve them every week. Given at Fort Loudoun this 24th day of June, 1757.
